GODDARD, Judge,
concurring.
I concur in the majority opinion, but foresee that the rule mandated by the Statute could produce untoward results in some cases. For example, suppose that in a ease similar to the one at bar, the striking employees, who had been terminated and re*957placed, assault1 or even murder supervisory or replacement employees as they attempt to enter the plant. Under our holding today they would not be denied unemployment benefits. I believe the rule should be that any acts directed toward the employer, his employees, or his property which would constitute misconduct justifying termination without unemployment benefits should also preclude recovery by a terminated employee. However, I recognize this is a matter that addresses itself to the Legislature; hence, my concurrence.

. In the case at bar the automobile of the plant manager was damaged by rocks thrown by unidentified individuals who were congregated at the plant gate. The windshield of a car being driven by a vice-president of Jarl, who was general manager of the plant, was broken by a brick thrown from a car registered in the name of a striking employee. An employee who chose to return to work had his car struck by rocks and by a two-by-four and was shot at by striking employees.